Citation Nr: 1817220	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  04-44 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for diabetes.

A February 2006 Board decision denied service connection for type 2 diabetes mellitus (and remanded the issue of service connection for posttraumatic stress disorder (PTSD)).  The Veteran appealed the Board's decision as to the diabetes claim to the United States Court of Appeals for Veterans Claims (CAVC).  In a December 2009 Memorandum Decision (Decision), CAVC set aside the Board's February 2006 decision as to diabetes mellitus, and remanded the matter for additional development and readjudication.  In November 2010, January 2015, and July 2017, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  A summary of a May 2015 Decision Review Officer (DRO) hearing is in the record.     


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to otherwise have been exposed to herbicides in service.  

2.  The Veteran's type 2 diabetes mellitus was not manifested in service, or in the first postservice year, and is not shown to be related to his service.


CONCLUSION OF LAW

1.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C. 
§§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C. § 1116(f).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (to include as pertinent here type 2 diabetes mellitus) shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).
 
"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he was exposed to herbicides (specifically Agent Orange) in the course of his duties about the USS Duluth, warranting presumptive service connection for type 2 diabetes mellitus under 38 U.S.C. § 1116.  In a December 2002 statement, he denied going ashore and reported that he was exposed to Agent Orange while throwing equipment and drums of fluid (after he poked holes in them) overboard to make space for refugees.  

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses of type 2 diabetes mellitus.  On June 1975 service separation examination no pertinent abnormalities were noted; urinalysis was negative for albumin and sugar.

Postservice VA treatment records show that, in September 1999, the Veteran was counseled by a registered dietitian to implement a diabetic, low fat, low cholesterol diet, as his estimated caloric intake was 4,700 calories per day.  A separate September 1999 optometry record notes that the Veteran was recently diagnosed with diabetes.  [The Board notes that the December 2009 CAVC Decision ordered the Board to obtain all VA medical records, including specifically those prior to November 2001 (as those records were not associated with the claims file).  The evidence shows that the Veteran's diabetes mellitus was diagnosed in 1999, not 2000.  Although the actual treatment record pertaining to the 1999 diagnosis is not of record, VA did obtain the available treatment records prior to November 2001.  As conceded by CAVC in its December 2009 Decision, failure to locate the diagnosis report is harmless.]  

In October 2002, the Veteran filed this claim seeking service connection for type 2 diabetes mellitus due to "chemical exposure serving in the republic of Vietnam in 1975."  In a December 2002 statement, he specifically reported that he was exposed to Agent Orange as he poked holes in drums and threw them off the ship to make room for refugees.

The December 2009 CAVC Memorandum Decision which aside the Board's February 2006 decision as to diabetes mellitus, and remanded the matter for additional development and readjudication that the Board failed it its duty to assist the Veteran with development of his claim.  The Board was instructed to ensure compliance with the VA Adjudication Procedures Manual M21-1, part IV (M21-1) by verifying whether the Veteran was exposed to herbicide agents while serving about the USS Duluth, to include contacting the Compensation and Pension (C&P) Service, and the U.S. Armed Services Center for Unit Records Research (CURR) if necessary.  The Board was also ordered to obtain the Veteran's Social Security Administration (SSA) records (noting that "it is unclear how the SSA records might be relevant"), the command histories and deck log books, and VA treatment records predating November 2001 (as discussed above).  

In November 2010, the Board remanded the claim for further development pursuant to the December 2009 CAVC Decision.  The Board noted that CAVC cited as pertinent the VA Adjudication Procedures Manual M21-1 (M21-1), part IV, subpart ii, Chapter 2, Section C, paragraph 10 (o), which provided the guidelines for verifying herbicide exposure in locations other than the Republic of Vietnam.  However, as the Veteran alleges exposure to herbicides during service aboard a Navy ship that operated in offshore waters of Vietnam, the Board directed the RO to ensure compliance with M21-1, part IV, subpart ii, Chapter 2, Section C, paragraph 10 (o) (as ordered by CAVC), as well as the procedures provided for in Part IV, Subpart ii, Chapter 1, Section H, paragraph 28 (h), Developing Claims Based on Service Aboard Ships Offshore the Republic of Vietnam.  

In April 2011, SSA records were associated with the record.  A January 2002 disability determination report notes that the Veteran's primary disability for SSA purposes is major depression; a secondary diagnosis was not provided.

In April 2012, USS Duluth Deck Logs were associated with the record.  In May 2012, Command Histories of the USS Duluth for calendar years 1974 and 1975 were associated to the record.  

In May 2014, the AOJ associated with the record a May 2009 Department of the Army and Joint Services Records Research Center (JSRRC) memorandum that states that the JSRRC has found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSSRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Accordingly, the JSSRC can provide no evidence to support a veteran's claims of herbicide exposure while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

In January 2015, the Board again remanded the claim.  The Board noted that AOJ had developed the case in accordance with applicable provisions for claims based on service aboard ships offshore the Republic of Vietnam, but not in accordance with CAVC's order to develop the claim in accordance with provisions for claimed herbicide exposure in locations other than Vietnam.  The Board also directed that outstanding VA treatment records be associated with the Veteran's record.

On remand, VA records prior to November 2001 and since September 2002 were associated with the record.  As discussed above, the records show a 1999 diagnosis of diabetes mellitus.  Records since show ongoing treatment for diabetes mellitus but no opinion regarding etiology.  

In July 2017, the Board again remanded the claim to ensure compliance with the December 2009 CAVC Decision, including specifically to contact the JSRRC to confirm whether the Veteran was exposed to herbicides in service.

In a November 2017 memorandum, the JSRRC summarized its findings regarding the USS Duluth's actions in 1975 (the year that the Veteran alleges on-board exposure to herbicides):

We reviewed the 1975 command history for the USS DULUTH (LPD-6). The history records on January 1, 1975 the USS DULUTH was inport at San Diego, California. On March 28, 1975 the USS DULUTH was underway for the Western Pacific (WESTPAC). On April 17, 1975 the ship moored at the Army Pier, Buckner Bay, Okinawa and onloaded Marine BLT 3/9. On April 24, 1975 the USS DULUTH was on station off the coast from Vung Tau, Republic of Vietnam (RVN). On April 28, 1975 the ship received orders to proceed to the refugee transport area. On April 29, 1975 the ship made the first contact with South Vietnamese Refugees when a Vietnamese Air Force helicopter set down on the ship's deck and disembarked 21 RVN Air Force personnel and 24 Vietnamese civilians. Several other helicopters followed. A Cessna T-41 crash landed in the water. RVN and Air America helicopters continued arriving with refugees along with the Italian Ambassador to Saigon and a party of 5. At 1918 hours on April 29, a total of 997 refugees were embarked and taken to the USNS SERGEANT TRUMAN KIMBRO. Helicopters continued landing. Refugees were sent to the MSCS GREENPORT. On May 5, 1975 the USS DULUTH moored in Subic Bay, Republic of the Philippines (RP) and disembarked refugees. On June 2, 1975 the USS DULUTH was underway for Hong Kong. The ship arrived back in San Diego on November 16, 1975. The incident described by the Veteran is not recorded. 

In a December 2017 memorandum for the record, the JSRRC coordinator determined that the evidence of record is insufficient to concede that the Veteran was exposed to herbicides in service.   

The Veteran contends that he was exposed to herbicides (specifically Agent Orange) in the course of his duties about the USS Duluth, warranting presumptive service connection for type 2 diabetes mellitus under 38 U.S.C. § 1116.  In a December 2002 statement, he denied going ashore and reported that he was exposed to Agent Orange while throwing equipment and drums of fluid (after he poked holes in them) overboard to make space for refugees.  

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses of type 2 diabetes mellitus.  On June 1975 separation examination no pertinent abnormalities were noted; urinalysis was negative for albumin and sugar.  As diabetes mellitus is not shown to have been manifested during service, service connection such under 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) is not warranted.  Postservice treatment records first show a diagnosis of type 2 diabetes mellitus in 1999, more than two decades after the Veteran's separation from service.  As diabetes mellitus is not shown to have been manifested to a compensable degree within one year following the Veteran's separation from service, and postservice continuity is not shown, service connection for such on the basis that it became manifest in service and persisted thereafter, or on a presumptive basis (as a chronic disease under 38 U.S.C. §§ 1112, 1137; 38 C.F.R. § 3.303(b)) is not warranted. 
 
The Board turns to the question of whether service connection for type 2 diabetes mellitus may be granted on the based on an affirmative showing of a nexus to service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection).  There is no competent (medical opinion) evidence of record that relates the Veteran's type 2 diabetes mellitus to his service; he has not submitted any such evidence, nor has he suggested that such an opinion exists.  There is no competent evidence that the Veteran's type 2 diabetes mellitus, first documented approximately 24 years after service is related to an injury, disease, or event of service origin other than by virtue of alleged exposure to herbicide agents (addressed separately below).  38 C.F.R. § 3.304(d).

Regarding exposure to herbicide agents, the Veteran asserts that his type 2 diabetes mellitus is attributable to his exposure to Agent Orange in the course of his duties on board an aircraft carrier, specifically his coming in contact with Agent Orange while throwing equipment and drums of fluid (after he poked holes in them) overboard to make space for refugees.  He does not assert that he set foot within the land borders of Vietnam, that he served on the inland waterways of Vietnam, or that his ship docked at a port in Vietnam.

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325 (2015).  Given the Veteran's assertions of never having visited Vietnam and the implication that he did not visit the inland waterways of Vietnam because he only served aboard the USS Duluth, the Board finds that the Veteran's service aboard the USS Duluth does not constitute service in Vietnam.  Rather, he had only "blue water" service; that is, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The list, last updated January 1, 2018, notes that the USS Duluth (LPD-6) generally made numerous dockings at Da Nang and transported troops and supplies to Chu Lai, Vung Tau, and Quang Tri, from May 1967 to August 1972; the USS Duluth also participated in the evacuation of Saigon during April 1975 by sending rescue boats ashore.  The Veteran's military service records show that he served aboard the USS Duluth from December 30, 1974 to June 18, 1975 (more than two years after the USS Duluth last docked in the Republic of Vietnam), and he does not contend he was aboard rescue boats during the April 1975 evacuation. 
 
As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicide agents does not apply to his claim of service connection.  38 U.S.C. § 1116(f).  Further, as he is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C. 
§ 1116(a)(1) does not apply. 
 
Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As discussed above, the Veteran contends that he was exposed to Agent Orange while throwing equipment and drums of fluid (after he poked holes in them) overboard to make space for refugees.  While the Board finds no reason to question the sincerity of the Veteran in his belief that he was exposed to Agent Orange while aboard the USS Duluth, he is not competent to state that equipment he touched or drums in which he poked holes were contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence and are inconsistent with the findings of the JSRRC.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  A May 2009 JSRRC memorandum states that there is no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  A November 2017 JSRRC memorandum notes that in April 1975, the USS Duluth received refugees; however, the incident reported by the Veteran is not shown in the command history and deck logs.  And finally, in a December 2017 memorandum for the record, the JSRRC coordinator determined that the evidence of record is insufficient to concede that the Veteran was exposed to herbicides in service.

The Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure." The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with Veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Fed. Reg. 76,170  -76,171 (December 26, 2012).  The "Blue Water Navy Vietnam Veterans and Agent Orange Exposure" report found that herbicides were shipped from the U.S. to Vietnam on civilian-manned Merchant Marine ships, not via U.S. Navy Vessels.  

The record does not show or suggest (and the Veteran has not presented any allegation indicating) that his diabetes mellitus may be etiologically related to his service other than by virtue of exposure to herbicide agents/Agent Orange.

In summary, the evidence does not show that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, he is not presumed to have been exposed to herbicides in service.  There is no probative affirmative evidence that he was actually exposed to herbicides in service.  Further, there is no competent evidence in the record that relates his type 2 diabetes mellitus, first shown more than two decades after his separation from service, to a disease, injury, or event in service.  Accordingly, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt standard of proof does not apply.  The appeal seeking service connection for diabetes mellitus must be denied.    


ORDER

Service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide agents, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


